Title: Enclosure: James Cole Mountflorence’s Account of the French Revolution, 11 November 1792
From: Mountflorence, James Cole
To: 


EnclosureJames Cole. Mountflorence’s Account of the French Revolution
Copy of a Letter from an American Officer in Paris to his friend in Virginia, brought by the Amiable Antoinette.

Dear Sir
Paris 11th. Novbr. 1792

I have not written to you since the memorable 10th. of August, but do not accuse me of neglect, The tyrannical proceedings of the Municipality of Paris who had erected themselves into one of the most tremendous inquisitorial courts, ten times more arbitrary than the star chamber, or the Dominicans Inquisition in Spain and sicily made it unsafe even for a stranger to trust his thoughts to paper locked up in his desk; much more dangerous would it therefore have been to send a letter by post containing any political intelligence. No doubt you have had in America such various and different reports concerning the french Revolution, that you must be at a loss to find out the truth from the many opposit accounts you have received; and indeed I will confess to you that it is a difficult matter for a man even on the spot and who is attatched to none of their parties, not to be mislead by the persons from whom he gets his information. When the late french constitution was adopted in 1791 contrary to the Wish and opinion of a large number of the then Legislators, who wanted a republican form of government, a party was immediately formed in the jacobin Club, determined to overthrow the constitution and abolish Royalty. The members of this Club (disseminated in Societies establish’d on the same principles, in every Town of France corresponding with each other, but of which the Paris club seems to be the head or great council) contributed very much to the Revolution, and to their Exertions France is indebted for the Destruction of arbitrary Power and for the Constitution of 1791, most of the Legislators of the first national Assembly, belonging to that Club; But this Constitution having retained a hereditary King, a Schism immediately took place, and those who were averse to Monarchy combined together in order to overset it; Most of the Societies of Marseilles and of other Towns in the South of France joined that Party who preserved the Name of Jacobin, and may be compared to the most furious Roundheads under the Reign of Charles the first, the others who were for maintaining the Constitution lately adopted, were distinguished by the Name of “Feuillants.” The most violent Spirit of Party broke out at the first Meeting of the Second Legislature, when the jarring Interests of the two most powerful Factions, the Jacobin and Feuillant, together with the ineffectual Efforts of those Members who were still attached to the Clergy, Nobility and all the Errors of the old Government produced that unwise Measure of declaring War to the Emperor, without the least Necessity and almost without Provocation. All Parties were for War, tho’ actuated by very different motives; the Jacobins desirous of rendering the King odious and of throwing him into every Embarassment, flattered themselves that the Influence of the Queen in the Council would prevent the King from Sanctioning the Legislature Decree for War; in that case they would have taken pains to represent to the People that he was inimical to the Welfare and Glory of the Nation, and thereby alienate more and more from him the Affections of the People; on the other hand, should he Sanction the Decree, as he really did, they would have an Opportunity of accusing him as head of the Executive Department  for all the unavoidable Misfortunes of the War, charging him with the Bad Situation of Warlike and other Supplies, the frontier Towns were in, the Want of Discipline in the Army, and the Divisions subsisting between the Officers of all Rank; altho those Circumstances were the natural Consequences of Three Years Anarchy and Confusion produced by the Revolution; yet they Knew well that the People in general do not reflect, but believe implicitly what is told them by those Persons who have gained their Confidence, by pretending to be their Friends; The feuillants voted for the War, in the Belief that it would give Stability and Energy to the new form of Government, it being natural to suppose that those who were still displeased at some Articles of the Constitution, would nevertheless rally themselves under its Banners to oppose a foreign foe; the Royalists, who sighed for the old Arbitrary Government, and the Aristocrats desirous of restoring the Priviledges and Immunities of the Nobility and Clergy, were satisfied with the War, expecting that the confused Situation France was in, would have made it impossible for her to carry on the War without restoring to the King, Nobility and Clergy their former insufferable Power; all Parties therefore concurred to the adopting of a Measure so impolitical and so contrary to the true Interest of the Nation.
War was therefore undertaken with all possible Disadvantage, and the Marquis De la Fayette was appointed to the Command of one of the Armies. The Jacobins Kept Agents and Emissaries in every Army and in every Regiment, in order to gain Proselytes, to alienate the Affections of the Soldiers from the Prince, and to induce them to mistrust such of their officers as were of a noble Descent, preaching up the Doctrine of universal Equality. The Insubordination produced by their Machination caused the Miscarriage of the first Attack upon Mons, on the Retreat from which Place, the mislead Soldiery cut to […] General Dillon, who had served with so much honor and Courage in the American War. The Experienced Count De Rochambeau, who commanded the french forces at the taking of Lord Cornwallis’s Army at York, resigned the Command of the Army on the Rhine, not being able to put up with the Indiscipline so industriously introduced in his Army; but La Fayette remained at his Post, and with his well Known Activity and conciliating manners, he succeeded in reestablishing Good Order and Discipline in his Army, having taken the judicious Precaution of expelling from it all the Jacobins and Every Person who held Discourses against the Constitution, him and his Army had sworn to maintain.
The Jacobins persuing their favorable Plan of susciting Difficulties upon Difficulties to the King, their Adherents in the National assembly promoted a Decree to call under the Wall of Paris a Camp of 30,000 Men, to be composed of “Federés”of every Department; and another submitting the  Clergy who had not taken the new test-Oath, to be apprehended at the Demand of several Persons not even on Oath, and to be transported out of the Country. The King’s Council discovered the Precipice which the sanction of the [co]up-decree would have precipitated him in, as this intended Army near Paris would have been composed only of such Féderés as were Jacobins; or influenced by them, by the uncommon Pains they had taken throughout the Kingdom to procure themselves Adherents, and to place them in most of the Civil public Offices; therefore Not only the King’s Existence would have been endangered by Such measure, but the Constitution itself would have run the Risk of being subverted. As to the other Decree respecting the Clergy nonconformist, it was unconstitutional in its Principles, and would have given lieu to the most arbitrary Proceeding against One Portion of the Citizens of france, and a pretty considerable one too. The King’s Refusal to sanction those two Decrees was made use of to represent to the People that he was not their friend, nor had the good of the Nation at heart, since he opposed their Wishes expressed by their Representatives in the national Assembly; With similar Sophistry and some more powerful Means, the Jacobins caused the Inhabitants of the Suburbs of St. Anthony and St. Marceau to repair to the Number of Several Thousand Men, armed with all kind of Weapons to the King’s Palace on the 20th. June; Resistance would have been vain, as the Municipality took no Pains to prevent this Insurrection, which they had the appearance of rather favoring; As all the News papers must have given you a Circumstancial Account of the Events of that day, in which the spirited Conduct of the King gained him so many Partisans, I shall only add on that Subject that it is now evident that the Scheme of the Jacobins for that Day was twofold, that is to say to terrify the King into a Sanction of the two above recited Decrees, otherwise to carry matters to the last Extremities with him; But his Firmness and Courage on this Occasion imposed in so wonderful manner on the Multitude, that they departed without having done any bodily hurt to the King, after having abominably insulted the Queen with the most opprobrious Language. Upwards of Seventy Departments out of the 83, sent affectionate and respectful Adresses to the King, congratulating him on his spirited Conduct, his miraculous Escape from the imminent Dangers he had been exposed to, and devoting to Execrations the Authors and Promoters of the indecent Scenes of that Day. The Jacobins having thus failed in this attempt, used every Effort to march to Paris, without any order from Government, all the Féderés, they could possibly raise in the Departments where they had the most Influence, in which they partly succeeded; but the Army of Lafayette were  moved with Indignation at the Events of the 20th. June; they presented very spirited Adresses to their General, and some of the Regiments even expressed their Resolution of marching to Paris to protect the King’s Person; The Marquis in order to prevent a Step of which the Consequences might have involved the Kingdom in a open civil War, and left the frontiers exposed to the Ravages of the Enemy, came to Paris with only some of his Aids-de-Camp, presented himself at the Bar of the National Assembly, informed them of the Sentiments of his Army on the Events of the 20th. June, denounced the Jacobins as Enemies to the Government and Constitution, and declared to them that he would maintain the Constitution of the Nation against all Parties and Factions whatsoever. This Spirited Measure of the Marquis, irritated more than ever the Jacobins who directed all their Fury against him, and from that Moment his Ruin seemed unavoidable; With the Greatest acrimony they moved in the Assembly for a Decree of Accusation against him, that is to say an Impeachment of high Treason, but the Virtue and Innocence of this  brave Patriot triumphed of his factious Enemies in a very glorious Manner on the Day that was set apart by the Assembly to determine whether there should be a Decree of Accusation against the Marquis or not; Two Thirds of the Legislature having voted that there was no Ground for Such a Decree, to the great Mortification of the Jacobins; this did happen in the first Week of August. But Some time before in the latter part of July, the Jacobins expected that with the assistance of the Fœderés (who were still flocking to Paris, without any Legal Order to that Effect, but by the mere Influence of that violent Party) they would be able to seize upon the Royal family and Such of the Members of the Assembly who were attached to the Constitution: Santerre Commandant of the Paris National Guards and one of them, promised to raise forty Thousand Men; accordingly a Plan of Operations was fixed upon and reduced into Writing by Mr. Barbaroux of Marseilles and now one of the Members of the Convention, and Signed at “Charenton” (a Village about Six Miles from Paris) by Such of the Members of the Assembly who were of that party and other Persons of Influence; the 28th. of July was the Day fixed upon to carry this Scheme into Execution; a large Party of Feder’s from Marseilles were to arrive that Day, and it had been agreed that Santerre would contrive to march his Men out as far as Charenton, as if to meet the Marseillois, and welcome them with a Treat; all the Conspirators were to Assemble at the same place, and Santerre men were each of them, that is to say as many as there would have been of the Marseillois, take one of them home with him, in order to carry him at Midnight at the Several Stations and Posts agreed upon in the Vicinity of the King’s Palace, to attack it on all Sides all at Once; but to the great Dismay of the Conspirators, Santerre could only parade about Fifteen hundred Men; that Number joined to the Marseillois did not appear sufficient for the Purpose, and therefore they once more postponed the Execution of their Design. The King well knew all the Designs of his Enemies, but could not guard himself against them; for Some time before the 10th. August, the most abominable Songs were Sung Night and Day under the Windows of his Apartments and those of the Queen, and they were insulted upon every occasion. It is very probable that he had thought of retiring to Rouen, as part of the Swiss-guards had been sent there, and Great Numbers of the Nobility and Clergy had taken Shelter in that town, where they were less exposed by the Urbanity and Moderation of the Inhabitants to personal Insults and Dangers than in any other town of France. Nothing was more natural and less criminal even for an Individual who finds himself in the Midst of his Enemies, and Knowing his Life to be in the greatest Danger, to endeavor to Save himself, by escaping to another Place, yet it was reported in Paris that the King had a Design of flying out of that City, and it was looked upon by  the Mob as a very Great Crime. I believe tho’ that if He had been able to get to Rouen, the Counter-revolution would not have happened; the Greatest part of the Army would have remained in his Interest, and all those who were attached to the Constitution would have flocked to him; the Jacobins were well aware of this, and therefore they had him watched in the strictest manner and hurried the Execution of their Plan.
On the 9th. of August a little before Midnight, the Allarm-bells rung all over Paris, and the General war beat in every Street; Three or Four Days before, this Event had been advertised and posted up in Every Street of Paris, recommending to all Good Citizens who wished to maintain the Constitution; to rally themselves near the King and Protect him and Royal family from the premeditated Massacre; What Noblemen and Officers were in Paris had repaired to the King’s Palace on the 9th., in order to defend the hereditary Representative of the People; the Bataillon of National Guards on Duty with two field Pieces promised to defend the King’s Persons, and Similar Assurances he received from Several Corps of the Same troops; In the Night Some of the Municipal officers at the King’s Request came to him, and promised to use their Efforts to preserve Order and prevent Any Violence; During the Night all Paris was under arms, and Mr. Roederer (a Jacobin) one of the Municipal officers having been called upon for Orders by the officers of the Swiss and National Guards, could not help ordering to repell force by force; for which Order he was afterwards impeached. The 10th. Early in the Morning the King himself reviewed his Swiss-Guards, gave them some Money and had Some Extraordinary Drink distributed to them. About Eight oClock Some of the Municipal officers returned to the King, informed him that their Efforts to contain the People in order had been vain, and insisted upon his going with the Royal family into the house of Assembly then Sitting, as the only safe place for them. Arrived in the Middle of the Legislature, Some Members represented that all Paris was in Arms, that Order and Law were intirely out of Question, that the People was so inraged that not only the Life of the King but even the Existence of the Legislature itself were in Danger; that there was no way left to quell the People that Surrounded the Palace to the Number of Thirty or forty Thousands with all the field pieces that were in the City, but Enacting immediately a Decree suspending the King from all his Functions as head of the Executive, till the Meeting of a Convention. The Decree was enacted in a few Minutes in the presence of the King and Royal family, and as a Députation of 12 Members were repairing from the Assembly to the People around the Palace with a Copy of the Decree, the Fœderés of Marseilles who were nearest to the Gates of the Palace-Yard, attempted to force them; the Swiss Guards who were there on Duty repulsed them with a well directed fire; I never heard a better Platoon fire on a field day; upwards of Eleven Hundred of the Assaillants in a few Minutes fell to the Ground; the Swiss finding that the Company of Artillery and the Bataillon of National Guards on Duty did not join them in the Defense of the Palace, Seized upon the two field pieces that were in the Yard loaded with Grape shots, and fired them with great Execution; they pursued their Advantage, Sallied out of the Yard into the Place “des Carouzels” crowded with National Guards and Fœderés, took two of their field-pieces, and brought them into the Yard; they acted with so much Spirit and Bravery, that they would have undoubtedly scattered and dispersed the Numerous Bands of their Enemies, if Several thousand Men coming into the Place by all the Avenues (at the general Cry uttered with Design through all the Streets of Paris, “that the
 Swiss were murdering the People”) pressing forward those that were in the Place, drove them along Pall-mall with the Swiss into the Palace Yard, where a Dreadful Slaughter ensued; after expending all their Amunition they retired into the Palace where they were most inhumanely Massacreed; In vain they cried for Quarters, not One of them was Spared, except about 150 who had the Good luck to escape by the tops of Houses to the National Assembly, where they were with great Difficulty protected for several Days from the Fury of the People. The Palace having been ransacked, Every man of the Swiss Nation was hunted after in Paris with the greatest Industry, and as many as they found they put to instant Death; they did the Same with most of the Nobility and Such of the Regular Clergy and Monks who had not taken the Test-Oath. Such of the Nobility, Clergy and People of the King’s household who were Spared, were confined in the Several Prisons, which were soon filled up.
The Constitution thus violated, Law and Order having given Way to Anarchy, Confusion and Horror, the King and his family whose lives were sought after by the Misguided Parisians and Fœderés, were sent Prisoners under a strong Guard to the Temple, formerly a Palace of his Brother. The Municipality usurped the sovereign Command, and suffered the Assembly to continue their Sittings till the Meeting of the Convention for form-sake only, and in order to enact such Decrees as suited their Views and Interest; Guards were ordered on all the Avenues to Paris; not a Soul was permitted to go out of the City whose Streets were every hour sullied with Some of the most horrid and atrocious Murders; The Jacobins had very industriously circulated a Report throughout the Kingdom (which tho’ ever so absurd, gained Credit with the People at large) that the King had formed the Design of murdering all the Patriots; that the Aristocrats, the Nobility and the Clergy were of his Party, that they begun the Execution of this Plan on the 10th. August, but that the Bravery and Spirit of the Parisians and Fœderés in defending themselves defeated the Intents and Purposes of the Court who became the Victims of their own Perfidy and Treachery against the Nation. What contributed much to the implicit faith given to this false Representation of Facts, was the Tyrany of the ruling Party; Any One who would had dared to contradict the Report by relating what he had seen with his own Eyes, who could have been so unmindful of his own personal Safety as to offer even an Argument to show the Improbability or rather the Impossibility of such Designs in the King, would have had immediately his throat cut, Such being the arbitrary Proceedings of those Days, which are not much altered even now; People then of the mildest Dispositions, out of fear, or out of Confidence in the false Recitals of the Events of the 10th., were heard to say that the People did take a terrible Vengeance both of the Evils formerly done to them and of those attempted against them. It was enough to be put to Death on the Spot without Trial or Jury, that any ill looking or Shabily drest fellow who met You in the Streets, said that you were an Aristocrat, or a friend of Genl. La Fayette; the Rights of Individuals and then of Nations were equally violated; the Dwellings of Ambassadors and Envoys of foreign Nations and Princes were no longer  held sacred, nor their Persons free from Insults, trying to escape from those Scenes of repeated Horrors; Most of them retired to their Respective Courts; Our Worthy Representative “Mr. Governeur Morris” stood his Ground, not without running the greatest Danger for his Personal Safety, tho’ he had always conducted himself with the greatest Caution and Prudence, but the Jacobins never admitted of any Neutrality, and whoever did not join them and approve of all their Measures, was sure to be devoted to the Fury of their Satellites; tho’ it was certainly the Only Conduct that a foreign Minister could with any Degree of Propriety adopt, that of being of no party and not to intermeddle with the Jarring Interests of the Contending Parties. Some few of the Departments at first had Spirit enough to disapprove of the Events of the 10th., and to declare their Resolutions of maintaining the Constitution they had sworn to preserve, but they were compelled by the Numbers who gave their Assent to what had been done to the Measures that were pursued, to acquiesce to them also.
At First, Genl. La Fayette’s Army were struck with Amazement and Indignation, but the Emissaries of the Jacobins worked up so effectually the Minds of the Soldiery, that the General finding that he could not with what few men remained staunch to the Constitution, oppose the Torrent of the Counter-revolutionists, he left his mislead Army, and repaired to Germany where he was taken up by the Austrian Troops, detained Prisoner by Order of the Emperor, and sent into Confinement at Wezel where he remains still. What a Folly! What an Absurdity then to suppose that the Brave La Fayette, One of the Champions of Liberty, was a Traitor to his Country, bribed by its Enemies and sold to the Emperor? Would he now be a Prisoner among them, had he been so base a Villain? The Shadow of the Legislature intirely influenced by the all Powerful Jacobins offered a Reward to whoever should bring to them la Fayette, or put him to Death. A more horrid Motion was at that time made in the Assembly and had like to be carried into Effect; that was to raise a Body of Twelve hundred Regicides or King’s Murderers, who were to be well paid and equiped; their Services were to introduce themselves in Disguise or otherwise in the Enemy’s Camps, and Countries; to Assassinate the Emperor, the King of Prussia, the Duke of Brunswick, the Austrian and Prussian Generals, the Princes of France, and the Marquis De la Fayette; this Motion was seconded and heard with Patience and without Indignation in the Assembly of about Seven hundred Representatives of the People of France, a Nation but a little ago reknowned thro’ the World for its humanity and Benevolence.
The Fury of the People being somewhat abated, as Murders became less Frequent, The Monsters who had prompted them to all Kind of Crimes, at the Beginning of September, instigated them with the Design of slaughtering all the Prisoners detained in the Several Jails of Paris to the number of several Thousands, those detained for Debt excepted. This diabolical Scheme was put into Execution by not more than Three or Four hundred Men in a […]
 never attempted to prevent this unnecessary and abominable Effusion of human blood, altho’ the Massacre lasted pretty near a Week, the Murderers not being numerous enough to go to all the Prisons at Once, but they went on deliberately from One Jail to another, destroying coolly and deliberately all those who had the Misfortune to be therein confined. The Kennels of all Streets in Paris were tinged with Blood, but the most Cruel Sight that shocked my Eyes, was the head of the Princess Lamballe full of Blood, with all the hair on it, carried in Triumph through the Streets of Paris, on the Spear of a Pike, at the general Acclamation of the Populace and Boys shouting, “Vive la Nation”! Some Days previous to the general Massacre of the Prisoners, this unhappy Princess a near Relation to the King, had been confined in one of the Jails, because it was known that she was very much in the Confidence of the Queen, or rather that she might experience the Same horrible Fate designed for the other Prisoners. The Day before the Slaughter at the Jail where she was, it was well Known by Every body in Paris, that the infernal blood thirsty Executioners were […] remove this devoted Princess, nor was even the ordinary Guard reinforced. After cutting off her head in the Street before the Prison’s Gate, they mangled her naked Body by cutting her open, taking out her Heart and Intrails, and cutting off her privy parts, which after having washed at a neighbouring Fountain, they carried also exulting On the Point of a Pike through the Streets of Paris. 
The Assembly having decreed that Members should be elected in every Department to meet in Convention at Paris by the latter End of September, to pronounce on the fate of the King, the same Tyrany that directed Every Measure of the Municipality of Paris, presided at the Elections of Delegates to the Convention. Matters were carried so far, that all those who were Known or suspected of pitying the King’s Confinement and that of the royal family, all those who preserved an Attachment to Genl. La Fayette and to the Constitutions, all those who had signed Petitions to the King subsequent to the 20th. June reprobating the Insults offered to him on that Day, and all those who were suspected of detesting the Horrors and Violences daily committed, were excluded from the […] place in Several Departments, yet it was not the Case all over the Kingdom. Can therefore the present Convention be properly called the free Representatives of the French Nation? whilst in Several of the most populous Cities, the principal Characters, the Land holders, monied men, Merchants and Gentlemen were excluded from Voting and from being elected. About that time Attempts were made in Paris to promote what they improperly called an “Agrarian Law,” but which in fact was nothing else but to divide equally all the Properties and Riches of France between the Jacobins and their Adherents.

Before I entertain you with the Proceedings of the Convention it will not be amiss to relate to you the Warlike Operations of Austria and Prussia. Those two Powers had agreed together that the Duke of Brunswick at the head of the Prussian Army should endeavor to penetrate to Paris to deliver the King, and facilitate thereby the assembling of the french Royalists, without losing any time by besieging Places or fighting pitched Battles; that the Austrian Army should follow the Duke at three or four Days March Distance, in order to […] the [french] […] in […] to facilitate the Supplies of the Prussians, and protect their Retreat in case of Necessity. The Prussian Army after taking Longwy and Verdun which made no Resistance, advanced into the Province of Champaign, the Duke of Brunswick having got between Genl. Kellermann’s and Dumourier’s Armies. Paris was open to him, at about only one hundred Miles Distance, without a Single fortified Town on his Way, or any Troops to oppose him, but a few unarmed Bataillons of newly levied National Guards unarmed; but the Austrians had not followed the Duke as it had been agreed, which rendered his Situation exceedingly critical; his Army had already suffered very much by Sickness, Scarcity of Provisions, and Want of almost Every Necessary; his Cavalry was almost intirely ruined; in that Situation, had he pursued his March to Paris, abandonned by the Austrians, in case of a Repulse, His whole Army must have been sacrificed, being so far ingaged in His Enemy’s Country, destitute of Supplies, and two formidable Armies on his Rear, besides Numberless fortified Towns. The King of Prussia was himself with his Army; and probably directed the Operations; he was moved with Resentment at the Conduct of the Austrians; Flags begun to pass and repass between the french and Prussian Armies, the Consequences of which were, as it is generally thought now, an Agreement entered into by the french and Prussians that the Prussians should immediately evacuate all the french territory, and that the french […] Retreat; that is the more probable as they were suffered to retire into Germany without any Attempts being made upon them by the French, the first day excepted (which was the Effect of a Misunderstanding) and that they evacuated Verdun, longwy, all Lorain  and Alsatia, where it is very evident they might have with Safety taken up Winter Quarters; Besides the King of Prussia, after his Retreat from France, having taken Possession with his Troops of the strong City of Luxemburg, notified the Emperor that he would Keep in his hands that town, untill he should be indemnified of his Expences and Losses marching at his Sollicitations into France. Whatever may have been the true Cause of the Prussians sudden Retreat, Dumourier had the whole honor and Merit of driving the Prussians out of France.
The Convention a few days after making an House, took upon themselves, without consulting their Constituents to pass a Decree abolishing at once “Royalty” in France, which they declared to be a Republic; Afterwards they Resolved that another new Constitution or Form of Government, should be prepared and redacted by their Body, which should be offered to the People at Large for their Approbation or Refusal; A Committee of Nine Members of the Convention was appointed to that Effect, and Thomas Paine, the Author of “Common-Sense,” who wrote so much in favor […] astonishing that the Convention should have declared absolutely the Extinction of the Constitution of 1791, without referring their Opinion to the People at Large for their Assent, and at the same time enact that a New plan or form of Government should be submitted to them for their Approbation, as if it required a different or a greater Power to Create than to abolish? But Contradictions have marked every Step of the French Revolution, and it seems to be One of the Characteristics of that Nation.
Two Parties seem now to be formed among the Republican Members of the present Convention; the One desirous of reestablishing Order and Law, putting an End to all further arbitrary Proceedings, and wishing in order to provide for the legal Protection of Persons and Properties to bring to condign Punishments the Authors and Promoters of all the atrocious and unnecessary Murders perpetrated for some time Past to the great Contempt of Law and good Government; the other Party conscious of their own Guilt, by the Share they have had in those horrible Deeds, endeavor to throw Difficulties in the Way of the others, and pursue with great Earnestness the Plan of bringing the King and Queen to Trial, seeking after their Blood, whilst the other party wish to Save their Lives. Indeed there’s very little Harmony in the Convention, and the Dissentions there prevailing, may possibly occasion some very great Trouble in Paris. The Constitution Committee have not yet made any Report, intending to present to the Convention an intire Plan of a form of Government to be accepted or rejected in toto.
Having given you an impartial Account of this Year’s transactions in Paris, permit me to remark to You, that the Noble and Glorious Cause of Liberty, for which You and I have so often fought and bled in America, is almost  dishonored in France by the Horrors and Cruelties committed by designing and ferocious Men, who make use of the Word only, as a Pretence to violate in the most flagrant Manner all the most precious and unalienable Rights of Men. Under a free Government like ours, the Liberties of Individuals cannot nor ought not to be infringed; the Citizen is to find Security for his Person and Property under the protection of the Law which abhors all tyranical Proceedings. In my Next I will inform you of the Progress of the Convention. Yours

   
   The Days following the 10th. August, the Municipality ordered the Several Sections to appoint confidential Persons, that is to say hot headed Jacobins, to search in the Dead of the Night Every house in Paris, to examine Papers, and to take up every Person whom they might have suspected of not favoring their party; this order was executed with so much Zeal, that Thousands in less than four or five Days filled up the Jails of Paris, who were afterwards murdered at the General Massacre of the 2d., 3d. and 4th. September; A Pamphlet, a Letter, or any piece of Writing reflecting on the Jacobins, or expressing an Attachment to the King, or to the Constitution, or to Mr. Lafayette, found in the Possession of any man, was sufficient to Send him to Prison, had he been happy enough not to be butchered on the Spot.



   
   They have in truth and in fact surpassed in Cruelties and Horrors any thing of the Kind that has ever happened; they have not yet, it is true, put their Sovereign to Death, but they are thirsty of his Blood; and with Difficulty will it be Spared. It is a self evident truth, that any Nation or People have an imprescriptible Right of being governed as they please, and it is equally true, that a Republican form of Government is more analogous to the Rights of Men; Therefore if a great Majority of the french are tired of a Kingly Government and wish a Democratical one, they have an undoubted Right to Send their King about his Business, the former Contract being annulled; at the Same time it is unnecessary to accuse him of Crimes never committed, and it is dishonoring the glorious Cause of Liberty, to make use of falsities, Murders and the most abominable Cruelties in order to serve it.



   
   The Constitution had left to the King the power of ratifying and negativing the Decrees of the Legislature, before they became Laws; the King’s Ratification or Approbation was called his Sanction, and his Negative, was distinguished by his Veto; from which the Blackguards of Paris, designed under the Appellation of “Sans-culottes” (without Breeches) in their infamous Songs made against the King, called him Monsieur Veto.



   
   The feuillants had already divided themselves into two Parties, since their Seperation from the Jacobins; towitt those who were Constitutionalists, or wished to maintain the Constitution in all its Points, and those who tho’ attached to the Constitution, wanted an Alteration in it to establish an Upper house of Legislature; even these last thought that a War would favor their Design.



   
   Such is the name made use of to distinguish the National Guards of the Several Departments from the National Guards of Paris.



   
   France which was formerly divided into Provinces and Military Governments, is since the Revolution divided into Eighty three Districts, called Departements.



   
   The Constitution had established a liberty of Worship for all Religions, but had preserved a National One, the Ministers of which had Revenues and livings; but none of the Clergy could have these Livings without taking a particular Oath for that purpose; those who held any of the Livings and refused to take the Oath were to be removed from them, and others substituted in their places.



   
   Never was Patriotism, Courage and Virtue persecuted with more Virulence, than in the Case of this brave General, a Son of Liberty, and who fought so nobly in America for her Rights the Calumny the most absurd and Pamphlets the most scurrilous were propagated, and every base Subterfuge resorted to, in order to ruin him in the Minds of the People; in the National assembly he was accused as the only Cause of the french Arms bad Success in the Austrian Netherlands by not cooperating with Genl. Luckner’s Army, and that by his inaction he had obliged the french troops to evacuate that Country; Lafayette published in his Defence, his whole Correspondence with Luckner, by which it appeared that when Genl. Luckner marched against Courtray, the Marquis acting in concert with that General, advanced with his Army another Way in the Enemy’s Country, in order to make a Diversion and favor thereby his Operations; that Correspondence contained likewise a letter from the Marquis to that General, after the taking of Courtray, offering to join their forces in order to reduce all the low Country before the Arrival of the Prussian Army, that were on their March; Luckner’s Answer was his Refusal to adopt that plan, and ordering a Retreat back to france, to cover that Country. Sometime before the 10th. August, Genl. Luckner came to Paris, and it was reported that being at Dinner with some of the Leaders of the Jacobins he had Said that Genl. La Fayette had proposed to him to march both their Armies to Paris to free the King from the Tyranny and Persecutions of the Jacobins; and that Monsieur De Puzy, la fayette’s Aid-de-Camp, was the officer who brought him that Proposal; Information of this Circumstance having been given to the Assembly by Some of the Members who declareere preshey were present at this Conversation, the Assembly Ordered that De Puzy should appear at the Bar of the house to Answer the Charge exhibited against him, and that the Marquis should answer in Writing. In Every other Country than France, the Event of that Accusation which proved to be malicious false and without any Ground, would have conciliated to the Marquis the Esteem and Affections of his fellow Citizens covering at the Same time his base Accusers with Shame and Infamy; but it happened otherwise. La Fayette’s Answer was that of a Gallant officer and a Virtuous Patriot moved with Indignation at the Injustices and Persecution of a violent Party; “Ce n’est pas vrai” (it is false) was the Laconic Defense of this Brave Man, and his only Answer to so heinous a Charge. Mr. De Puzy his Aid-de-camp and coaccused appeared at the Bar of the Assembly with that Serenity and Firmness which are the Appendages of a virtuous man conscious of his own Innocence and shocked at the Presence of his Enemies and vile Accusers; But what must have been their Confusion, could Such Monsters blush when he produced all the Letters that passed between the two Generals since the pretended Conversation that gave Rise to the Accusation, in Several of which Luckner denies positively, with that frankness So common to an old Veteran of four Score that Knows more about fighting than of the pitiful Intrigues of political Parties, that he ever did Say or think any thing of his Colleague like the Charge preferred against him, giving him at the Same time the greatest Assurance of his Respect and Esteem. Notwithstanding this Ample Justification of a Charge exhibited on a Hearsay Testimony, the Base Calumniators remained unpunished, and continued their Diabolical Machinations against The M[‥]



   
   This Conspiracy was related in my presence by Mr. Barbaroux himself, and Now it is a Matter frequently talked of in the Convention, where the Conspirators who signed the said Articles, will not suffer any Man to plume himself of having contributed to bring about the Counter-revolution of the 10th. August, but such as met at Charenton. As this is now a Matter of Notoriety not only acknowledged but even boasted of by Some of the principal Characters in the Convention, What Opinion can we form of Men that published and circulated thro’ all france that they had the most Evident Proofs of the Designs of the King to massacre all the Jacobins and Patriots on the 10th. August, whilst on the Contrary it was themselves who put into Execution a premeditated Plan conceived long before, and often postponed by the Circumstances?



   
   Some Gentlemen of the United States of America, who happened then to be in Paris, were taken up on the 10th. August, compelled to be armed, and were dragged along to the Attack of the Palace on the 10th. August, without any Consideration or Respect for their Country. No Redress has been given for Such Violation of the Rights of Nations insulted in the persons of their Citizens.



   
   About this time the Duke of Brunswick at the head of an Army of about Eighty thousand Men had entered france, taken the Town of Longwy, and was marching towards the Center of the Kingdom; the Cruel Murderers made the Invasion of the Prussian Army their Pretence for Killing the Prisoners alledging that as it was necessary that most of the National Guards should march from Paris to Stop the Progress of the Enemy, in their Absence the Prisoners might revolt and put to Death their Wives and Children. A very plausible Story indeed to justify the Murder of near Ten Thousand defenceless Victims in cold Blood!



   
   That is to Say Huzza for the Nation, or Long live the Nation!



   
   She was a Person of the greatest Affability; Kind, generous and compassionate; and spent great part of her Revenue in Deeds of Charity. The Unhappy and the Persecuted were always sure to find Protection and Relief from her benevolent Hand.



   
   All the Prisoners of Paris having been thus massacred, the Same Murderers, repaired to Orleans; where the State Prisoners against whom there had been Decrees of Accusation were confined, among whom were Several Ministers of State and Some of the first Nobility of the Kingdom; they carried them to Versailles, where they were all put to Death in the same Cruel Manner as those of Paris.



   
   Immediately after the 10th. August, they erected a New Tribunal to judge in a Summary manner all suspected Persons; this new Set of Judges of the Jacobins Tribe, condemned to Death Mr. La Porte, the King’s Intendant for having obeyed the King’s Orders, which he was bound to do; Mr. Du Rosoy a Man of Letters, who had redacted a Newspaper previous to the 10th. August under the Title of the “Gazette de Paris,” which was distributed and read all over Paris, france and Europe, was also condemned on account of his Same Gazette, for his Opinions of Attachment to the Constitution, and Dislike of the Jacobins and their proceedings. Those two unhappy Gentlemen were immediately executed with several others; it was enough to be brought before that Tribunal to be condemned to Death; the Massacre at the Prisons put an End for that time to their bloody Operations.



   
   On the first Approach of the Enemies to the Frontiers of France, Genl. La Fayette had ordered Genl. Dumourier, who commanded a detached Body of his Army at the Camp of Maulde, to evacuate that Camp, and to join him with all his forces; Dumourier devoted to the Jacobins and who had flattered himself before he left Paris to join the Army that he would ruin the Marquis, refused to comply with this Order and wrote to the National Assembly to justify his Disobedience, representing the Marquis’s Order as impolitical, and tending to favor the Entry of the Enemies into France. He was not punished for his Disobedience, tho’ the Moment he succeeded Genl. Lafayette in his command, he Ordered himself the Evacuation of the Camp of Maulde. This will give an Idea of the Principles of this now Commander in Chief of the french Armies.



   
   This Mr. Dumourier is the Same Man who being Minister and Secretary of State, wormed himself into the King’s Confidence and induced him to turn out of the Ministry the Patriot and popular Ministers, Roland, Claviere and Servan; this Change of Ministry was made use of by the Jacobins to discredit more and more the King with the People, and as soon as Dumourier had made the King commit that “faux-pas,” he resigned himself his place as Secretary of State, leaving the King without hardly a Single Minister, after having plunged him in the greatest Embarrassment-this is the Man who has been preferr’d to the brave General La Fayette, who supplanted him in his Command, and who now enjoys all the Confidence of the French Nation.


